DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 12/09/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al (US 2006/0253782) in view of Casey et al (US 2008/0320560).
Regarding claim 1, Stark discloses a system comprising:
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations (Figures 3A-3B) comprising:
receiving, at an agent device (computing system 300 executing CM system as an agent device in home environment), a media request from a user (¶ [0022], ¶ [0027], ¶ 
determining a type of media content based on the media content request (¶ [0023], ¶ [0050] and ¶ [0054]-[0055] for determining type of requested content);
determining a plurality of devices that are connected to the agent device (¶ [0021], ¶ [0051]-[0052], ¶ [0064] and ¶ [069]-[0070] for discovering a plurality of devices connected or within the same location of the CM system);
determining device capabilities of each device of the plurality of devices based on the type of media content, wherein the device capabilities are associated with media content (¶ [0052]-[0054] and ¶ [0071] for determining device capabilities of a plurality of connected devices based on type of content); 
determining a location of the media content; and selecting a target device from the plurality of devices based on one or more of the location of the media content and one or more predetermined selection criteria (¶ [0028], ¶ [0042]-[0043], ¶ [0049], ¶ [0054]-[0055] and ¶ [0064]-[0065] for determining content located at locally or external sources and selecting a device or group of devices for presenting based on content location and other criteria).
Stark is silent about the device capabilities include one or more applications stored on each device.
Casey discloses a system (Figure 1) for delegating or transferring resource access, i.e., media items, application programs, etc. to a plurality of access devices (¶ [0026]-[0028] and ¶ [0047]) comprising a gatekeeper device 100A/100B (as “an agent device”), which detects a plurality of access devices connected or located in proximity to 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the device capabilities of Stark to include one or more stored applications as taught by Casey, so to provide more factors for accurately matching and selecting devices for optimal content presentation based on device capabilities.

Regarding claim 2, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the device capabilities include accessibility of the media content by the one or more applications (taught by Casey; ¶ [0058]).

Regarding claim 3, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the agent device is integrated with a television (taught by Casey; ¶ [0027]).

Regarding claim 4, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the device capabilities comprise an ability to access subscription media content (taught by Casey; ¶ [0082]-[0084] and ¶ [0106]-[0108]).

Regarding claim 5, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the device capabilities comprise an ability to store media content (taught by Stark; ¶ [0020], ¶ [0040]-[0042] and ¶ [0114]-[0115]; and taught by Casey; Figures 2B-2C and 3).

Regarding claim 6, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the predetermined selection criteria comprise selecting the target device based on speed of delivering media content (taught by Stark; ¶ [0033]).

Regarding claim 7, Stark in view of Casey discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the predetermined selection criteria comprise selecting the target device based on a quality of delivering media content (taught by Stark; ¶ [0064] and ¶ [0018]; and taught by Casey; ¶ [0062], ¶ [0071]-[0072] and ¶ [0083]).

Regarding claims 8-14, all limitations of claims 8-14 are analyzed and rejected corresponding to claims 1-7 respectively.

Regarding claims 15-20, all limitations of claims 15-20 are analyzed and rejected corresponding to claims 1-6 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421